Truly, J.,
delivered the opinion of the court.
Section 4403, Code 1892, provides for the imposition and collection of a penalty from any person who shall sell lots in any town or subdivision thereof or addition thereto “hereafter laid out,” who shall not first have a plat thereof prepared in the manner required by law and duly recorded. This statute was intended to deal with towns subsequently incorporated, or with additions to such towns surveyed and platted after its enactment. It has no application to plats of towns which were previously incorporated, even if such pl'ats .were not duly recorded, and it has no reference to private surveys~~made prior to its passage. Being a statute of highly penal character, it must be strictly construed.

Affirmed.